Martin J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him, as the bail of one Anding, on an indictment for assault and battery, he having failed to produce the body of his principal.
The certificate of the clerk states, that the record contains “a true and exact transcript of all the proceedings and documents on file in his office, and also, of all the evidence on file in said suit, (no parole evidence having been reduced to writing,) and that the bond, on which final judgment was rendered in said suit, has been lost.”
There is no statement of facts or bill of exceptions in the record, and the certificate does not show that the record contains all the evidence on which the case was tried. We are consequently unable to examine the case on the merits.
The appeal must, therefore, be dismissed with costs.